PATRICK E. HIGGINBOTHAM, Circuit Judge,
concurring * in part and dissenting in part. POLITZ and KING, Circuit Judges, join in the dissent portion of this opinion.
The district court held that the State of Mississippi has no duty to eliminate the vestiges or effects of its overt discrimination against blacks in the administration of its university system. To the contrary, the district court concluded that the state’s obligation ended when it adopted an open admissions policy and stopped purposeful racial discrimination. Today, we affirm this erroneous view of Mississippi’s obligation to its black residents. I dissent.
The district court has prepared a careful opinion exploring the difficulties and complexities of the university system, and the majority finds record support for the district court’s factual findings. The difficulty is that the majority today deferentially affirms the district court’s answer to the wrong question. That deference is undue. It is well settled that “if the trial court bases its findings upon a mistaken impression of applicable legal principles, the reviewing court is not bound by the clearly erroneous standard.” Inwood Laboratories v. Ives Laboratories, 456 U.S. 844, 855 n. 15, 102 S.Ct. 2182, 2189 n. 15, 72 L.Ed.2d 606 (1982) (citing United States v. Singer Manufacturing Co., 374 U.S. 174, 177, 83 S.Ct. 1773, 1775, 10 L.Ed.2d 823 (1963)). I would not attempt to adopt the correct legal standard and on appeal apply it to these facts. Rather, I would remand this case to the district court for application of the correct legal standards. It would be for the trial court to decide whether those standards necessitate a new factual inquiry.
The majority denies that Green v. County School Board, 391 U.S. 430, 88 S.Ct. 1689, 20 L.Ed.2d 716 (1968), extends to higher education, and Judge Goldberg’s dissent disputes this assertion. With all respect, the question is not the application of Green to higher education. Green rejected freedom of choice plans as a com-píete response to the state’s duty to end segregated schools. Contrary to the implicit assumptions of the majority, however, Green is not the genesis of the state’s constitutional duty to correct the injury it has unconstitutionally caused. The duty to undo the wrong springs directly from Brown v. Board of Education, 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873 (1954).
To my light, Green rests on a system of mandated education and has little application to a system of higher education that has no compulsory attendance. But concluding that Green is inapplicable to higher education does not carry the further conclusion that a state that has maintained a dejure system does not remain under a continuing obligation to otherwise administer its university program in ways calculated to undo the injuries of its segregated past.
Bazemore v. Friday, 478 U.S. 385, 106 S.Ct. 3000, 92 L.Ed.2d 315 (1986), is not contrary to the position I urge today. In Bazemore the court held that, because the students enjoyed the right to choose the club they wished and because the differing make-ups of the clubs were not the product of discrimination, the state had done its duty. Here, we deal with the delivery by a state of an array of educational services. That it has no constitutional duty to achieve any particular racial mix is not necessarily a full response to the more general question of whether it has discharged its duty to undo its wrong. Having openly discriminated in the delivery of educational service in virtually all its operations, Mississippi remains under a duty not to perpetuate segregation by its policies. Curiously, the district court found that
the defendants undertake to fund more institutions of higher learning than are justified by the amount of financial resources available to the state, but that is a policy decision of the Legislature that affects the quality of the institutions among which the monies must be so thinly divided. Such a decision by the Legis*694lature goes to the quality of the institutions and not to the constitutionality of the funding.
674 F.Supp. 1523, 1564 (N.D.Miss.1987). The district court noted the
inefficiency ... of having two state universities only 20 miles apart in the eastern part of the state with separate administrations and duplicating programs, and two state universities on the western side of the state only 50 miles apart, each with separate administrations and duplicating programs.
Id. at 1563-64. The district court also found it irrelevant that the state funded “traditionally black and traditionally white universities which duplicate as many as 75% of each other’s baccalaureate programs.” Id. Funding decisions such as these, however, cannot be passed over so summarily if they frustrate the state’s duty to eliminate the vestiges of past discrimination.
I reject Green’s application to university education because I do not believe the Fourteenth Amendment supports a substantive right to a particular racial mix, certainly in the absence of mandatory and state controlled attendance. I am persuaded that in this context the command of the Fourteenth Amendment translates to fair process and here find some common ground with the majority. When a system of higher education presents every person with a truly equal and free choice among schools, that system will be constitutional. Well and good, but the long years of separatism have worn deep traces — so deep that declarations of freedom of choice draped over them are not so easily translated to real choice. The force of this reality led to the much debated constitutional rule in Green, fourteen years after Brown v. Board II, and although I maintain that its restatement of Brown is not applicable to higher education, it yet informs the present question whether Mississippi is discharging its duty.
A state violates its duty to undo its wrong when it makes decisions that directly reinforce the historical traces of separate post-secondary educational paths for blacks and whites. When a party challenging a particular state action demonstrates the adverse effect of that action on the state’s duty to remove vestiges of discrimination, the burden should then shift to the state to identify the legitimate state purpose of the action and to prove the absence of an equally effective, less frustrating alternative. Despite the difficulties in other contexts with this familiar equal protection analysis, here it provides a disciplined process-based inquiry that pushes federal courts toward the sidelines of education policymaking without leaving states free to ignore their duty. This analysis highlights the importance of segregative effects and locates the essential causal relationship between a past dejure dual system and a present de facto one. Columbus Board of Education v. Penick, 443 U.S. 449, 501, 99 S.Ct. 2941, 2958-59, 61 L.Ed.2d 666 (1978) (Rehnquist, J., dissenting) (“The relevance of past acts ... depend[s] on whether ‘segregation resulting from those actions continues to exist.’ ”) (quoting Keyes v. School District, 413 U.S. 189, 210, 93 S.Ct. 2686, 2698, 37 L.Ed.2d 548 (1973)). Finally, it recognizes that the affirmative duty to undo is confronted in the ongoing administration of the schools. It differs from the majority in another critical respect by not insisting on proof of purpose. Washington v. Davis, 426 U.S. 229, 96 S.Ct. 2040, 48 L.Ed.2d 597 (1976). This case is about remedy — detecting present effects of the earlier wrong and defining the remedial response. By insisting on proof of purpose, the majority wipes away the earlier wrong by denying the very existence of any notion of perpetuation. Perhaps as a matter of fact Mississippi has discharged its duty to undo any present injury from the past. However, we cannot avoid the inquiry by restricting it to purposeful acts.
The majority rests its decision on the principle of free choice. I have no quarrel with this abstraction since I view Mississippi’s constitutional obligation to be to ensure that freedom of choice is real, not just theoretical. But it is npt enough that Mississippi no longer operates a de jure segregated educational system; the state must *695also cease to perpetuate the traces of segregation.
The judiciary is not competent, nor is it otherwise the appropriate institution, to set education policy. But we are duty-bound to decide this case, a case insisting that the state exercise its right to run its schools within the limits of the Constitution. I do not claim to have answers to the difficult questions to be faced in the specifics of what Mississippi can and must do. Perhaps there is little, but that must be decided by the trial judge operating under the correct legal standard.
We must view this case against the bold relief of the undisputed fact that the first black students were not admitted to Mississippi’s white universities until 1962 and that white students were not admitted to the black universities until 1966. A disproportionate share of funding for facilities went without apology to the white institutions until at least 1970, and faculty desegregation did not even begin until the 1970’s. Indeed, no comprehensive plan to dismantle the double system was adopted until 1974, and that plan was rejected by H.E.W. and has never been funded. The black schools were distinctively inferior to the white schools. As part of its program of diversity and free choice the schools were assigned educational missions — the white schools were to be “comprehensive” whereas the black “urban” schools were to serve a less ambitious purpose. This earlier discrimination in funding is now said to be only a reflection of the schools’ different missions, which are pointed to as examples of desired diversity in educational offerings.
I do not say from this remote appellate post that Mississippi has failed to meet its duty. I say that we have not yet asked that question, and we must.

 I would affirm the district court’s judgment that Mississippi is not engaged in purposeful discrimination. It follows that the inquiry on the remand I would order would focus on the causal relationship between the de jure system and the present practices, as I explain in the text.